Citation Nr: 0708428	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-35 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep disturbance.

3.  Entitlement to service connection for a right hand 
disability.

4.  Entitlement to service connection for coronary artery 
disease (CAD).

5.  Entitlement to service connection for residuals of a 
right eye injury, including bilateral cataracts, post-
operative with pseudophakia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to May 
1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 RO decision.  The veteran testified 
before the Board in September 2006.  The Board has advanced 
the case on the docket.  38 U.S.C.A. § 7107 (West 2002).


FINDINGS OF FACT

1.  An unappealed April 1994 rating decision, in pertinent 
part, denied service connection for PTSD finding no current 
diagnosis and no confirmed in-service stressor. 

2.  Evidence received since the April 1994 decision that 
denied service connection for PTSD does not raise a 
reasonable possibility of substantiating the PTSD claim.

3.  The veteran does not currently have a sleeping disorder.

4.  Current right hand conditions (severe osteoarthritis and 
post-traumatic arthritis of the right wrist) are not related 
to service or any incident therein.

5.  Currently diagnosed CAD is not related to service or to 
any incident therein.

6.  Currently diagnosed right eye conditions, including 
cataracts and pseudophakia, are not related to service or to 
any incident therein.


CONCLUSIONS OF LAW

1.  The April 1994 RO decision that denied service connection 
for PTSD is final; new and material evidence has not been 
received, and the claim for service connection for PTSD is 
not reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.304 (2006).
	
2.  Claimed sleep disturbances were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.311 (2006).

3.  A right hand disorder was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 
(2006).

4.  Coronary artery disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 
3.311 (2006).

5.  Residuals of a right eye injury, including bilateral 
cataracts, post-operative with pseudophakia, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 3.311 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the veteran and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the veteran about the information and 
evidence that VA will seek to provide; (3) inform the veteran 
about the information and evidence the veteran is expected to 
provide; and (4) request or tell the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, or something to the effect that the veteran should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

The RO sent correspondence in October 2004 and November 2004; 
a rating decision in March 2005; and a statement of the case 
in August 2005.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Indeed, the 2004 letters preceded 
the RO's initial adjudication in March 2005.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The letter dated in November 2004 satisfied the duty to 
notify provisions on the claim for service connection for 
PTSD.  Since this is a claim to reopen a previously denied 
claim, additional notice requirements apply.  VA must notify 
a claimant of the evidence and information that is necessary 
to reopen his or her claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The November 2004 letter informed the veteran 
new and material evidence was needed to reopen the claim and 
provided him the definition of new and material evidence.  
The letter also informed him that the claim was previously 
denied because there was no record of a current diagnosis of 
PTSD and no verifiable in-service stressful event.  The 
veteran was advised that he must submit evidence related to 
this fact.  

The Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication (the March 2005 rating decision) or even the 
final adjudication (the August 2005 statement of the case) is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the August 2005 statement of the 
case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  The Board notes that the veteran is currently 
receiving Social Security Administration (SSA) disability 
benefits.  Although aware of the veteran's SSA benefits, the 
RO did not obtain the full medical records from the SSA.  The 
duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  

From the veteran's statements and the medical records, it is 
clear the veteran started receiving SSA benefits in 
connection with psychiatric conditions other than the claimed 
PTSD, including manic depression and schizophrenia.  Nor is 
the veteran receiving SSA benefits for any of the other 
conditions involved in this appeal.  Moreover, what is "of 
consequence" in this case is whether the veteran's current 
disabilities are related to his military service, and there 
is no indication that SSA records would include any such 
information that would relate any claimed disorder to the 
veteran's active service.  Based on the current descriptions 
in record, the SSA records would relate only to post-service 
manifestations.  Remanding the case to obtain such records 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion are triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
further additional efforts to assist or notify him at this 
point would serve no useful purpose.  See Soyini, supra; 
Sabonis, supra.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
the Board may proceed to consider the claims.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board need only 
address reasons for rejecting evidence favorable to 
claimant). 

Application to reopen claim
for service connection for PTSD

The veteran claims that he now has PTSD as a result of 
various combat-related incidents.  

The RO denied service connection for PTSD in an April 1994 
decision that determined that there was no medical evidence 
of a current PTSD diagnosis and that there was no verifiable 
in-service stressor.  The veteran did not appeal this 
decision in a timely fashion, and it thus became final.  See 
38 U.S.C.A. § 7105 (West 2002).
 
A prior final decision can be reopened with new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

"New and material evidence" means evidence that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board reviews the evidence received since the final 
rating decision in April 1994 in light of all of the evidence 
of record.  Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
The Board presumes the credibility of new evidence in 
determining whether to reopen a claim.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the applicable version of the regulation, service connection 
for PTSD requires medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  In addition, in 1996 
VA adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 4.126 
(2004).  See 61 Fed. Reg. 52,695-52,702 (1996).

At the time of the April 1994 decision, the record included 
scarce salvageable service records, which did not indicate 
any symptoms, diagnoses, or treatment for a psychiatric 
condition, as well as post-service medical records indicating 
the veteran's multiple hospitalizations for other psychiatric 
conditions, such as schizophrenia and manic depression.  The 
record also included statements from the veteran identifying 
various combat-related incidents allegedly responsible for 
his PTSD. 

Since April 1994, the evidence received includes VA 
outpatient treatment records from 2001 to 2005 and various 
lay statements from the veteran and his family identifying 
in-service stressors. 
 
Here, in the prior, final April 1994 decision, the RO denied 
service connection based on a lack of medical evidence 
showing a current diagnosis of PTSD linked to a verified in-
service stressful incident.  

The VA outpatient treatment records do not include any 
evidence of treatment for PTSD related to any verified in-
service stressor.  Rather, they reflect continued treatment 
for the veteran's other psychiatric condition.

Indeed, an April 2005 VA psycho-assessment specifically rules 
out PTSD.  The psychiatrist noted treating the veteran for 
the past ten years and noted the veteran's current diagnoses 
of residual schizophrenia and dementia, but found no evidence 
of PTSD.  

Moreover, lay statements regarding alleged in-service 
stressors are duplicative of the information before the RO in 
April 1994.  Indeed, the testimony by the veteran's wife is 
also duplicative of earlier statements.  

The VA outpatient treatment records and lay statements, while 
new, are not material in that they do not show a possibility 
of substantiating the veteran's claim.  The Board finds that 
the evidence received subsequent to April 1994 is not new and 
material.  Therefore, the claim for service connection for 
PTSD is not reopened.

Service connection claims

As stated above, service connection may be shown directly or 
through statutory presumptions. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis or CAD may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  As will be explained below, no legal presumption 
is applicable here because the veteran's right wrist 
arthritis and CAD were diagnosed decades after his separation 
from the Army. 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Regrettably, due to the veteran's medical conditions, he has 
been unable to definitively allege why he believes his 
conditions are attributable to his military service.  Indeed, 
at his Board hearing his wife had to testify on his behalf 
based on her recollections and those conveyed to her by the 
veteran's family.  His wife testified to only knowing the 
veteran since 1991.  Therefore, in-service events recalled by 
his wife were based on statements from the veteran and the 
veteran's family.  

According to the record, it seems that the veteran is 
alleging his sleep problems and heart conditions are the 
result of in-service combat experiences and his right hand 
and right eye conditions are due to an in-service truck 
wreck.

The Board notes that the veteran's service medical records 
are unavailable.  Attempts to rebuild the file from other 
sources were unsuccessful.  Where "service medical records 
are presumed destroyed . . . the BVA's [Board's] obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened."  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Sleep Disturbance

Here the crucial inquiry is whether the veteran currently has 
a sleep disorder that can be linked to any remote incident of 
service. The Board concludes he does not. Although the record 
contains medical records from 2001 to 2005 indicating 
"insomnia" or inability to sleep, none of the medical 
evidence includes a diagnosis of any chronic sleep disorder.  
Rather, the medical evidence seems to include the veteran's 
problems with sleep as a manifestation of his psychiatric 
conditions, such as residual schizophrenia and dementia.

Although the service medical records are unavailable, the 
veteran was asked to supply any and all information about in-
service treatment that he could recall.  In response, the 
veteran and the veteran's family indicated various stressful 
incidents of combat, including a truck accident, a guy 
jumping over his foxhole and startling him, and the veteran's 
swimming across the ocean and thinking he would die.

The veteran's salvageable service records, including his DD-
214, do not confirm these events nor are they indicative of 
any combat exposure.  Indeed the veteran's wife testified 
that the veteran was not in combat, but did experience 
stressful in-service events responsible for his medical 
conditions.  

Since service, the medical evidence indicates psychiatric 
treatment as early as 1969. Medical notations of sleep 
disturbances are consistent throughout the veteran's 
psychiatric treatment, but no doctor has ever diagnosed the 
veteran with a chronic sleep disorder.  Rather, the veteran's 
difficulty with sleep is merely a manifestation of his 
psychiatric disability and not a separate and distinct 
condition.  The veteran's wife similarly testified that the 
veteran's sleep problems are intermingled with his 
psychiatric disability.

Even if the Board were to give the veteran the benefit of the 
doubt and accept as true his recollections of in-service 
events, service connection first and foremost requires a 
medical diagnosis of a current condition.  There simply is no 
such diagnosis.  

To the extent that the veteran (or his wife on his behalf) is 
himself asserting that he, in fact, does have a current 
disability as a result of in-service events, laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnoses and 
etiology of medical conditions. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, his (and her) 
statements, without more, do not constitute competent 
favorable evidence.  See also Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999). 

As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claims. As such, the 
"benefit-of-the-doubt" rule does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Hand; CAD; Right Eye

Here, the veteran's diagnoses and treatment for his right 
wrist, CAD and right eye conditions are well documented in 
the medical records since 2001.  Past surgeries for the 
veteran's wrist, heart and right eye are also indicated in 
the records.  The crucial inquiry here, then, is whether 
these diagnoses are causally linked to any remote incident of 
service.  The Board concludes they are not.

The veteran, through previous statements and through his 
wife's testimony, alleges that his conditions are due to 
various combat related incidents and an in-service truck 
wreck.  Specifically, the veteran alleges that he was in a 
truck accident while stationed in Germany where a piece of 
wood was lodged in his eye.  The wood was not discovered 
until many years later and, by then, the wood had caused 
irreparable damage to his eye.  Similarly, the veteran's wife 
testified that the veteran may have also hurt his hand in the 
accident, but she is not sure.  Finally, the veteran's wife 
recalls her husband telling her he suffered from chest pains 
in-service due to traumatic combat related experiences, but 
was never formally treated.

Regrettably, the service medical records are not on file to 
substantiate the veteran's statements.  No other evidence 
substantiates these events or shows that the veteran received 
treatment for any of these conditions during his time in the 
military.  Indeed, the veteran's wife seemed to deny the 
veteran ever receiving in-service treatment for any of these 
conditions.

Assuming, arguendo, that these in-service events occurred, 
the evidence still lacks any probative evidence linking his 
current conditions to any remote incident of service.

In particular, the earliest record of diagnoses and treatment 
for his conditions is 2001, over fifty years after service.  
Although consistent treatment has been documented since, no 
doctor has ever opined that any of his conditions are related 
to any remote incident in service. 

Indeed, there is evidence to the contrary.  In regard to his 
right wrist, the veteran was in a motor vehicle accident in 
January 2001 where his entire right wrist was "crushed" 
requiring immediate surgery.  A follow-up examination from 
February 2002 indicates the veteran's incisions are well 
healed and reflects diagnoses of severe osteoarthritis and 
post-traumatic arthritis of the right wrist.  These diagnoses 
are associated with the veteran's post-service January 2001 
car accident and not any incident of service.

Similarly, the veteran's right eye conditions, to include 
cataracts and pseudophakia are noted in a May 2002 medical 
treatment record as related to macular degeneration.  
Although ocular trauma to the right eye is noted, no specific 
details or opinion regarding etiology is provided.

Again, to the extent that the veteran (or his wife on his 
behalf) is himself asserting that his current conditions are 
a result of in-service events, laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnoses and etiology of medical 
conditions.  See Espiritu, supra.  Thus, his (and her) 
statements, without more, do not constitute competent 
favorable evidence.  See also Sanchez-Benitez, supra.

In summary, the Board finds that the evidence of record does 
not show that the veteran had any of his current conditions 
in service or for decades thereafter. Furthermore, even 
assuming in-service injuries occurred, the medical evidence 
on file does not relate the current symptoms to any aspect of 
the veteran's active duty. Direct service connection requires 
a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the "benefit-of-the-
doubt" doctrine is not applicable.  See Gilbert, supra; 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

The application to reopen the claim for service connection 
for PTSD is denied.

Service connection for sleep disturbance is denied.

Service connection for a right hand disability is denied.

Service connection for coronary artery disease is denied.

Service connection for residuals of a right eye injury, to 
include bilateral cataracts, post-operative with 
pseudophakia, is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


